Citation Nr: 1115437	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dizziness, also claimed as vertigo.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to November 1944. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 2002 rating decision denied entitlement to service connection for tinnitus on the basis that there was no current diagnosis of tinnitus, and the service medical records did not show treatment or a diagnosis of tinnitus.  In the absence of a perfected appeal, that decision is final.  

2.  The evidence submitted since the December 2002 rating decision, by itself or when considered in connection with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  Competent evidence shows the Veteran reported left ear tinnitus in service, that there is current diagnosis of tinnitus, and a medical opinion relating the current tinnitus to service.  

4.  The preponderance of the evidence is against finding that dizziness or vertigo is related to the Veteran's active service, or that it is it related to the Veteran's service-connected hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 ; 38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  Dizziness was not incurred in or aggravated while on active duty and it is not either proximately due to, the result of, or aggravated by hearing loss or tinnitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in a pre-rating correspondence dated July 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant was provided this information in the July 2008 correspondence.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulations

      i.  Petition to Reopen

Entitlement to service connection for tinnitus was denied in a December 2002 RO rating decision.  As that decision was not appealed, it is final.  38 U.S.C.A. § 7104 (West 2002).

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for tinnitus.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claim of entitlement to service connection for tinnitus was previously denied because the evidence did not show that the Veteran had a current diagnosis of tinnitus or that tinnitus existed that was related to the Veteran's period of military service.  

Evidence considered at the time of the previous denial included October 1987 treatment reports from Dr. Small, September 1987 treatment reports from ENT Associates, treatment reports from Dr. Wannamaker dated January 2000 through January 2002, and VA treatment reports from January 1983 through August 2002.  

Following the December 2002 rating decision, the Veteran has submitted VA examinations from July 2006, September 2007, October 2008, and November 2010.  The Veteran has additionally submitted VA treatment records from August 2002 to the present.  Further the Veteran's service treatment records were associated with the file in connection with the October 2007 rating decision.  A September 2009 VA medical opinion offers an opinion in support of a connection between the Veteran's current tinnitus and his period of active service.  

The Veteran's service treatment records and the September 2009 VA medical opinion raise a reasonable possibility of substantiating the claim.  The evidence provided is both new and material, as well as competent and relevant.  Hence, the claim of entitlement to service connection for tinnitus is reopened.  This issue will be addressed below.

	ii.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Tinnitus - Background 

The Veteran contends that he currently has tinnitus due to his military service or his service-connected hearing loss.  

The Veteran's service treatment records show complaints, treatment, or diagnosis of tinnitus.  January, August and September 1944 reports show that the Veteran complained of ringing in his left ear.  The Veteran was released from service for defective hearing that was noted to exist prior to service, however, service treatment records note that the Veteran denied any ringing in his ears prior to service.  

Post service, the Board notes that the Veteran denied tinnitus in VA examinations in October 2003, March 2004, and July 2006.  The Veteran reported in his July 2008 claim that he was unsure what the examiner meant when asked if he experienced tinnitus and should have asked for explanation but did not.  

The first post service medical report of tinnitus comes from a September 2007 VA audiological examination where the Veteran reported periodic tinnitus in his left ear.  The examiner reported that she could not offer an opinion as to the Veteran's periodic tinnitus as the claims file was unavailable for review.  

In an October 2007 emergency room report where the Veteran claimed to have a history of tinnitus.  In a September 2008 medical report the Veteran reported a history of tinnitus for multiple years.  

The Veteran was afforded a VA audiological examination in October 2008.  The examiner reported that there was no complaint of tinnitus made, diagnosed, or treated throughout the Veteran's military or occupational life.  The examiner further reported that the Veteran had denied tinnitus in 2006, but that the Veteran reported left ear tinnitus in the September 2007 VA examination.  The Veteran denied right ear tinnitus; however, reported a constant high-pitched ringing in the left ear which varied in intensity from soft to loud.  He stated that it had been present for many years and suspected it was related to his service career.  He reported using a radio to mask it.  The examiner opined that the Veteran's tinnitus was not due to his experience in service, due to the fact that the Veteran had denied tinnitus in either ear in 2006.  

The Board notes that the Veteran is reported to have stated in a July 2009 otolaryngology note that he had chronic and intermittent tinnitus over the past 10 years.  

The Veteran was afforded an additional VA examination in September 2009.  The examiner opined after a full examination and review of a detailed report of the Veteran's service-related injuries that the Veteran's tinnitus more likely than not started at the time of his service due to the lack of any injuries other than those that occurred during the Veteran's service.  

The Veteran was also afforded a VA examination in November 2010.  At this examination the Veteran reported that he did not experience tinnitus in his right ear but that it is present in his left ear at varying intensities from soft to loud.  He further reported that tinnitus had been present for many years.  The examiner reported that the Veteran had previously denied tinnitus and denied it initially in the examination but remembered it as leaving the clinic.  The examiner did not opine as to the etiology of the Veteran's tinnitus.

Tinnitus - Analysis

After consideration of all the evidence, the Board finds that service connection for left ear tinnitus is warranted under the reasonable doubt doctrine.  

In this regard, the Veteran contends that he his tinnitus is related to his active service.  In support of his argument his service records show complaints of tinnitus and he submitted a favorable nexus opinion in September 2009.  Although there is a contradicting October 2008 VA opinion which found that it was less likely than not that the Veteran's current complaints of tinnitus are etiologically related to his service, the Board notes that this examination erroneously stated that the Veteran did not complain of tinnitus in service, when the service treatment records clearly show that the Veteran reported on three separate occasions that he experienced tinnitus.  The Board also acknowledges that the Veteran did not report tinnitus prior to September 2007; however, the Board believes that the Veteran's statement that he did not understand the meaning of the term at that time is a reasonable assertion on the part of a layperson unaware of medical terminology.  The Board notes that the laws governing entitlement to service connection do not require that a relationship to service be proven.  Rather, if it is at least as likely as not that a disorder is related to service, then service connection must be granted.  38 U.S.C.A. § 5107.  

Accordingly, given the evidence both for and against the claim, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for left ear tinnitus.  

Dizziness - Background 

The Veteran contends that he currently experiences dizziness and vertigo due to his military service or his service-connected hearing loss.

The Veteran's service treatment records are silent for any complaints, findings, or diagnosis of dizziness or vertigo.  

Post service the first evidence of any complaints or finding of dizziness and vertigo come from a March 2000 treatment report where the Veteran claimed that he lost balance secondary to an assault that he experienced in January 1996.  The first report of dizziness or vertigo comes from an October 2007 emergency room note where the Veteran reported an episode of nausea and dizziness.  

In the Veteran's July 2008 claim he stated that had developed vertigo and dizziness about 15 years prior and believed it to be related to his service injuries and his service-connected hearing loss.

The next record is a July 2009 treatment record, where the Veteran claims to have experienced intermittent vertigo for the past few years.  This record noted that the results of a MRI report showed no masses or abnormal enhancements of the auditory canal or SP cistern.  No further intervention or treatment was recommended with regard to the Veteran's vertigo.  

A September 2009 VA examination stated that it was more likely than not that the Veteran's vertigo started at the time of service due to the lack of any injuries other than the Veteran's documented in-service injuries.  

Dizziness - Analysis

After a consideration of all of the evidence of record, the Board finds that entitlement to service connection for dizziness or vertigo is not warranted.  

The Veteran's service treatment records are completely devoid of any treatment, complaints, or diagnosis of dizziness or any disabilities that would cause dizziness.  In fact the Veteran himself denied dizziness until the October 2007 emergency room visit.  While the Board above found it reasonable to believe that the Veteran was unaware of the medical terminology of tinnitus for ringing in his ears, the Veteran's medical records prior to October 2007 consistently use the term dizziness, for which the Veteran as a lay person would be able to understand and testify to experiencing.  The Veteran denied experiencing dizziness in all exams prior to the October 2007 treatment note.  

The Board acknowledges that the September 2009 medical examination offers a positive nexus to service for the Veteran's dizziness; however, it does so solely on the Veteran's statements and unlike the Veteran's claims of tinnitus, which find support in the Veteran's service treatment records, there is no such evidence to support the Veteran's claim for entitlement to service connection for dizziness.

Although the Veteran believes that his dizziness and vertigo are related to his military service, his lay statements supporting his claims are less probative than objective medical evidence.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Indeed, the credibility of the appellant's currently reported history is suspect given that in his July 2008 statement in support of his claim he stated that vertigo did not develop until 15 years prior, and the Veteran did not include any claims of vertigo in his prior VA disability claims.  Cf.  Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.)  Thus, as the preponderance of the evidence is against finding that the Veteran's dizziness is related to active service, the claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having been received the claim for service connection for tinnitus is reopened.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for dizziness is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


